Case: 1:16-cv-08253 Document #: 145-6 Filed: 04/09/19 Page 1 of 10 PageID #:2566




                            EXHIBIT 6
    Case: 1:16-cv-08253 Document #: 145-6 Filed: 04/09/19 Page 2 of 10 PageID #:2567




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SUMIT GUPTA, Individually and                         No. 1:16-cv-08253
on Behalf of All Others Similarly Situated,
                                                      Consolidated with
                              Plaintiff,
                                                      No. 1:16-cv-9599
           v.
                                                      Judge: Honorable Virginia M. Kendall
POWER SOLUTIONS INTERNATIONAL,
INC., GARY S. WINEMASTER, DANIEL P.
GOREY, and MICHAEL P. LEWIS,

                              Defendants.


        DECLARATION OF MITCHELL B. GOLDBERG IN SUPPORT OF LEAD
         COUNSEL’S MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND
        REIMBURSEMENT OF LITIGATION EXPENSES FILED ON BEHALF OF
                         LAWRENCE KAMIN, LLC

I, Mitchell B. Goldberg, hereby declare as follows:

         1.     I am a partner at the law firm of Lawrence, Kamin, Saunders & Uhlenhop, LLC

doing business as Lawrence Kamin, LLC (“Lawrence Kamin”).1 Lawrence Kamin served as

Liaison Counsel for Lead Counsel Glancy Prongay & Murray in the above-captioned action (the

“Action”) (collectively “Class Counsel”). I submit this declaration in support of Lead Counsel’s

application for an award of attorneys’ fees in connection with services rendered in the Action, as

well as for reimbursement of litigation expenses incurred in connection with the Action. I have

personal knowledge of the facts set forth herein and, if called upon, could and would testify

thereto.




1
  Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in
the Stipulation and Agreement of Settlement, dated January 22, 2018 (ECF No. 135-1).
 Case: 1:16-cv-08253 Document #: 145-6 Filed: 04/09/19 Page 3 of 10 PageID #:2568




       2.      Lawrence Kamin had multiple levels of involvement in the Action, among them,

(i) preparing motions and proposed orders; (ii) appearing in court for status and argument; (iii)

acting as liaison between Class Counsel and the Court; (iv) assuring compliance with applicable

court rules and standing orders; (v) reviewing, commenting on, and revising pleadings prior to

filing; (vi) assisting Lead Counsel with case strategy and development; and (vii) participating in

the mediation and settlement of this matter.

       3.      The schedule attached hereto as Exhibit 1 is a detailed summary indicating the

amount of time spent by attorneys of my firm who, from inception of the Action through and

including April 1, 2019, billed hours to the Action, and the lodestar calculation for those

individuals based on my firm’s current billing rates. For personnel who are no longer employed

by my firm, the lodestar calculation is based upon the billing rates for such personnel in his or

her final year of employment by my firm. The schedule was prepared from contemporaneous

daily time records regularly prepared and maintained by my firm.

       4.      I am a partner who oversaw or conducted the day-to-day activities in the Action

and I reviewed these time records in connection with the preparation of this declaration. The

purpose of this review was to confirm both the accuracy of the records as well as the necessity

for, and reasonableness of, the time committed to the litigation. The review was also to, if

necessary, make appropriate reductions to my firm’s time entries. Based on this review, I

believe that the time of Lawrence Kamin attorneys reflected in Exhibit 1 was reasonable and

necessary for the effective and efficient prosecution and resolution of the Action. No time

expended on the application for fees and reimbursement of expenses has been included.




                                                2
Case: 1:16-cv-08253 Document #: 145-6 Filed: 04/09/19 Page 4 of 10 PageID #:2569
    Case: 1:16-cv-08253 Document #: 145-6 Filed: 04/09/19 Page 5 of 10 PageID #:2570




                                           EXHIBIT 1

                       Gupta v. Power Solutions International, Inc., et al.,
                                   Case No. 1:16-cv-8253

                                 LAWRENCE KAMIN, LLC
                                    FEE SCHEDULE2


        TIMEKEEPER               POSITION           HOURS             RATE     TOTAL FEES

ATTORNEYS:
Peter E. Cooper                Partner           53.30             425.00      22,652.50
Marielise Fraioli              Associate         51.35             290.00      14,891.50
Mitchell B. Goldberg           Partner           75.20             425.00      31,960.00
Elizabeth Lyons                Associate         3.30              290.00      957.00
John S. Monical                Partner           8.10              425.00      3,442.50

TOTAL ATTORNEY                                   191.25                        73,903.50


PARALEGAL/STAFF:
N/A

TOTAL PARALEGAL
       TOTAL                                     191.25                        73,903.50




2
 Excludes time expended on Lawrence Kamin’s application for fees and reimbursement of
expenses



                                                4
Case: 1:16-cv-08253 Document #: 145-6 Filed: 04/09/19 Page 6 of 10 PageID #:2571




                                      EXHIBIT 2

                  Gupta v. Power Solutions International, Inc., et al.,
                              Case No. 1:16-cv-8253

                            LAWRENCE KAMIN, LLC

                                EXPENSE REPORT

CATEGORY OF EXPENSE                                                       AMOUNT
ONLINE RESEARCH                                                              21.20
GRAND TOTAL                                                                  21.20




                                           5
 Case: 1:16-cv-08253 Document #: 145-6 Filed: 04/09/19 Page 7 of 10 PageID #:2572




                                          EXHIBIT 3
                      Gupta v. Power Solutions International, Inc., et al.,
                                  Case No. 1:16-cv-8253

                               LAWRENCE KAMIN, LLC
                           FIRM RESUME AND BIOGRAPHIES

Lawrence Kamin, LLC (“Lawrence Kamin”) has concentrated on the representation of the
securities industry since the stock market crash of 1929. For almost 90 years of dynamic change
and restructuring, Lawrence Kamin has been actively representing securities, futures and
derivatives firms and professionals.

The Firm has decades of experience advising on the formation, organization, operation,
capitalization and compliance procedures of broker-dealers, investment advisors and other
financial service firms. We’re called upon to assist companies on various supervisory and
compliance matters, including the design and implementation of compliance systems and internal
controls, counsel on the requirements of the federal and state securities laws and the intricate
rules and regulations of self-regulatory organizations and exchanges, regulatory exams, and
internal investigations and defending enforcement actions when potential violations have
occurred. We also represent broker-dealers, investment advisors and their affiliated personnel in
regulatory compliance matters, including investigations and enforcement proceedings. Many of
our securities attorneys have backgrounds working at the Securities and Exchange Commission
or various stock markets and exchanges, and all have worked with regulators for decades. This
experience often provides a twofold benefit: We can anticipate the focus of regulatory inquiries,
and our credibility with regulators allows us to achieve prompt and satisfactory resolutions.

Lawrence Kamin’s experience has permeated virtually every area of the Federal and State
Securities Laws. Lawrence Kamin has assisted financial professionals in the creation, formation,
reorganization, operation, registration, compliance of securities related business, including
proprietary trading firms, money management firms, broker-dealers, and investment advisors,
prepare operating agreements, and advise on related regulatory and organizational issues,
provide assistance in registration, and help prepare firm filings. The Firm has represented
advisers, fund managers, sponsors and investors with respect to money management issues. We
have advised clients on investment management opportunities, including structuring hedge funds
and private equity funds, and has consulted on the regulatory issues related to private fund
management.

The Firm has represented issuers of and investors in private placement offerings and financing,
prepared securities offering materials, including disclosure documents and subscription
agreements, assist clients in the preparation or revision of company documents, and provide
advice on the filings necessary to comply with federal and state securities laws, including Form
10-K disclosures.

Lawrence Kamin also has been a part of the rich history of the nation’s commodities and futures
trading and is among the highly-regarded futures and derivatives firms in Chicago. As the futures
and derivatives markets have diversified and shifted to international exchanges and virtual


                                               6
 Case: 1:16-cv-08253 Document #: 145-6 Filed: 04/09/19 Page 8 of 10 PageID #:2573




markets, the Firm’s practice evolved to address new investment contracts in expanded markets.
Lawrence Kamin attorneys have represented clients in the organization and registration of new
FCMs, introducing brokers, proprietary trading firms and money managers such as CTAs and
CPOs, through the design and implementation of financial controls and compliance systems, to
the sale or liquidation of brokerage firms, Lawrence Kamin attorneys assist clients in identifying
their objectives and implementing strategies to accomplish them.

Lawrence Kamin has advised firms and traders regarding electronic trading and market making,
prepared proprietary trading agreements, counselled on risk management concerns and
regulatory issues that arise in upstairs trading and remote market making. The Firm has advised
clients in the areas of capital and margin regulation, clearance and settlement, correspondent and
clearing arrangements and on capital and operational questions. We also have counselled
accounting firms performing audits of securities and commodities professionals.

Members of Lawrence Kamin have successfully represented clients in investigations and
enforcement proceedings before an array of agencies and self-regulatory organizations, including
the Securities and Exchange Commission (SEC), the Commodity Futures Trading Commission,
the Financial Industry Regulatory Authority (FINRA ), the New York Stock Exchange (NYSE),
the National Futures Association (NFA), the Chicago Board Options Exchange (CBOE), the
Chicago Mercantile Exchange (CME) and the Chicago Board of Trade (CBOT).

Much of our success is due to the professional experience of the members of our practice groups.
These attorneys not only have decades of experience representing members of the financial
services industry before regulatory authorities, but also have worked as counsel for the SEC
and/or for some of the exchanges conducting inquiries. The depth of their experience assists us in
anticipating the direction of investigations and enforcement proceedings and in structuring
resolutions with regulators.

Our diversified practice groups and experienced attorneys enable us to aggressively represent
clients in financial services matters in a broad spectrum of litigation, ranging from brokers and
underwriters in nationwide class actions, to FCM’s and traders in industry arbitrations and to
dealers and registered representatives in customer disputes. Lawrence Kamin has previously
served as liaison counsel in several securities class action matters before the Northern District of
Illinois. When pursuing or defending securities claims, we strive to not only understand the facts
of a given case, but also to learn the details of the firm or company’s operations and procedures.

   LAWRENCE KAMIN LITIGATION, BUSINESS, AND SECURITIES INDUSTRY
                          ATTORNEYS

Thomas F. Bennington, Jr., is a partner with Lawrence Kamin's Businesses & Corporations
practices, concentrates his practice in business sales and purchases, commercial real estate,
wealth protection, and business succession planning.

Peter E. Cooper joined Lawrence Kamin in July 1998, after positions with a Chicago securities
litigation boutique and two diversified New York law firms. Peter’s practice includes
representing broker-dealers and registered representatives in customer complaints and securities



                                                 7
 Case: 1:16-cv-08253 Document #: 145-6 Filed: 04/09/19 Page 9 of 10 PageID #:2574




arbitrations and lawsuits, and representing both plaintiffs and defendants in non-securities
litigation ranging from business torts and breaches of contract to trust and estates disputes. An
adjunct professor at the IIT Chicago-Kent School of Law, Peter previously served as the chair of
the Securities Litigation and Enforcement Subcommittee of the Chicago Bar Association
Securities Law Committee.

Marielise Fraioli, an associate attorney, focuses her practice on litigation. She represents both
corporate and individual clients in a variety of matters, including contract claims, non-
competition and non-solicitation agreement disputes, financial services litigation and arbitration,
fiduciary litigation, and she has served as local counsel in securities class-action matters.
Marielise brings valuable consumer and real estate litigation experience to our team, as she
successfully litigated hundreds of contested mortgage foreclosures in a previous role at another
Chicago law firm. Marielise is committed to serving the greater Illinois legal community as an
active member of the Chicago Bar Association, where she is a member of the Judicial Evaluation
Committee.

Mitchell B. Goldberg, focuses his practice on commercial litigation, concentrating in securities
and commodity futures law and alternative dispute resolution. He is also a trained mediator.
Mitch’s active membership on the boards of various legal committees and law societies,
including the Chicago Bar Association and the Decalogue Society of Lawyers, reinforces his
intent to continually improve the legal profession, as well as his desire to provide the best
possible guidance to clients by keeping abreast of the latest developments in the law. Mitch has
lectured to the Decalogue Society of Lawyers and taught securities litigation at IIT’s Chicago-
Kent College of Law.

Kent Lawrence is a sought-after mediator and arbitrator who is retained either directly by
counsel or through organizations such as the American Arbitration Association, Financial
Industry Regulatory Authority (FINRA, f/k/a NASD), National Futures Association and the
Center for Conflict Resolution. His mediations often focus on matters involving securities,
options, commodities and futures, general commercial and real estate, but he has also mediated
as a volunteer in employment discrimination, divorce fee and community matters.

Elizabeth “Liz” C. Lyons concentrates her practice in financial services regulatory compliance
and defense. She has represented a wide range of clients, from individuals working with
commodity traders, brokerage firms, and retail advisory firms, to publicly-traded financial firms,
investment advisers and private equity firms of all sizes. With a strong background in economics,
Liz understands the conflicting interests that affect every decision financial professionals must
make—from deciding how to structure their compliance program, to resolving a litigation or
enforcement action. Prior to joining Lawrence Kamin, Liz clerked for the Hon. Anna M. Loftus
and the Hon. Lisa A. Marino, both of the Circuit Court of Cook County. She also served as a
legal extern in the Chicago Enforcement Division of the SEC.

John S. Monical, Lawrence Kamin's managing partner, has been with the firm since 1998. His
primary area of practice is litigation, including commercial disputes, representing the financial
services industry in regulatory investigations, arbitration, mediation and litigation of disputes
between broker-dealers, their registered representatives and their clients and in defending major



                                                8
Case: 1:16-cv-08253 Document #: 145-6 Filed: 04/09/19 Page 10 of 10 PageID #:2575




manufacturers of juvenile products in their product liability actions across the country. Opposing
counsel have most often complimented John for his tenacious attention to detail. Through his
active membership in the CBA Securities Law Committee, the Defense Research Institute (DRI)
and the Securities Industry and Financial Markets Association (SIFMA), John stays current on
legal developments and contributes to the ongoing discussion of cutting-edge arguments for his
clients. John is the Illinois State Liaison to the ABA Committee on the State Regulation of
Securities and a past chair of the CBA Securities Law Committee.

Raymond E. Saunders centers his practice around corporate structure, business transactions,
income tax, mergers and acquisitions, and trusts, estate and gift tax (including cross-generational
transfer and ownership of business). He is technically proficient as a Certified Public
Accountant, but his strength is his pragmatic approach and ability to craft simple solutions to
complex problems. He has developed the skill of being able to provide concise and simple oral
and written explanations of complex legal and business matters.

Robert L. Schlossberg concentrates his practice in business law, including mergers and
acquisitions, borrower and lender financing, real estate transactions, employment agreements,
distribution agreements, shareholder agreements and contracts of all varieties. In fact, Bob was
selected by his peers as a top Illinois lawyer in three categories—Corporate Finance, Mergers
and Acquisitions, and Securities and Venture Finance—in the Leading Lawyers Network
Magazine.

Michael Wise joined Lawrence Kamin in 1989. His practice centers on the financial services
industry, encompassing compliance, transaction and litigation matters. Michael counsels
brokers, advisers, derivatives market participants and private funds. He regularly handles
compliance issues and complex transactions. He has been active in helping clients respond to
new requirements mandated by the Dodd Frank Act. Michael represents firms and individuals
before the SEC, self-regulatory organizations and state regulators in investigations and
enforcement proceedings. Michael’s litigation activities include arbitrations before securities and
futures exchanges, and appearing on behalf of investment professionals in disciplinary
proceedings. Michael also advises corporate and investment company officers and directors in
governance and employment related matters, including internal investigations, and regularly
represents professionals, such as accountants and other attorneys working in the financial
services area. In addition to serving as a seminar panelist for various industry association events,
Michael has co-authored articles on financial services issues with Paul Uhlenhop, including
“Managing Regulatory Investigations,” published in The Review of Securities and Commodities
Regulation and “Regulatory Examinations For Cause.”




                                                 9
